Judgment, Supreme Court, New York County (Paula Omansky, J., and a jury), entered February 6, 2001, in an action for personal injuries sustained by plaintiff building resident when she was scalded by hot water while taking a shower, in favor of defendant building owner dismissing the complaint, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and the matter remanded for a new trial.
The trial court improvidently exercised its discretion in bifurcating the trial of this negligence action on the issues of liability and damages. The nature and extent of plaintiffs burns were inextricably intertwined with the question of defendant’s liability, thus requiring medical proof to show the causal connection between the subject incident and the injury in order to establish liability (cf., CPLR 603, 4011; cf., Gogatz v New York City Tr. Auth., 288 AD2d 115).
Accordingly, the judgment is reversed and the matter is remanded to the Supreme Court, New York County, for a new trial. Inasmuch as the issues of plaintiffs failure to comply with CPLR 3116 (a) with regard to the deposition of the building superintendent and to disclose timely the identity of the notice witness can be cured by plaintiffs counsel prior to the commencement of the new trial, this Court need not reach the merits of these remaining issues on appeal. Concur — Nardelli, J.P., Mazzarelli, Buckley, Ellerin and Lerner, JJ.